Name: Commission Regulation (EEC) No 94/92 of 14 January 1992 laying down detailed rules for implementing the arrangements for imports from third countries provided for in Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs
 Type: Regulation
 Subject Matter: agricultural activity;  trade policy;  information and information processing;  foodstuff;  marketing;  cultivation of agricultural land
 Date Published: nan

 Avis juridique important|31992R0094Commission Regulation (EEC) No 94/92 of 14 January 1992 laying down detailed rules for implementing the arrangements for imports from third countries provided for in Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs Official Journal L 011 , 17/01/1992 P. 0014 - 0015 Finnish special edition: Chapter 15 Volume 11 P. 0003 Swedish special edition: Chapter 15 Volume 11 P. 0003 COMMISSION REGULATION (EEC) No 94/92 of 14 January 1992 laying down detailed rules for implementing the arrangements for imports from third countries provided for in Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2092/91 of 24 June 1991 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs (1), and in particular Articles 11 and 16 (3) thereof, Whereas Article 11 (1) of Regulation (EEC) No 2092/91 stipulates that, as from 23 July 1992, products which are imported from a third country may be marketed only where they originate in a third country appearing in a list to be drawn up; whereas Article 11 (2) specifies the conditions which have to be met for a third country to be included in that list; Whereas the said list should be drawn up; whereas, furthermore, detailed rules have to be laid down for the procedure for examining an application by a third country with a view to its inclusion in the list; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee provided for in Article 14 of Regulation (EEC) No 2092/91, HAS ADOPTED THIS REGULATION: Article 1 The list of third countries referred to in Article 11 (1) (a) of Regulation (EEC) No 2092/91 is set out in the Annex to this Regulation. This list gives all the information deemed necessary in respect of each third country to permit the identification of products covered by the rules and particularly: - the authority or the body or bodies responsible in the third country for issuing inspection certificates with a view to importing into the Community, - the inspection authority or authorities in the third country and/or the private bodies recognized by the said third country to carry out supervision. Furthermore, where relevant, the list may state: - the preparation units and exporters subject to the system of inspection, - the products covered by the rules. Article 2 1. The Commission shall consider whether to include a third country in the list in the Annex upon receipt of an application for inclusion from the representative of the third country concerned. 2. Within a period of six months from its receipt, the application for inclusion shall be completed by a technical dossier, established in one of the official Community languages and comprising all the information needed for the Commission to ensure that the conditions set out in Article 11 (2) of Regulation (EEC) No 2092/91 are met for products intended for export to the Community. In particular, it shall comprise the following detailed information: (a) the types and, if possible, an estimate of the quantities of agricultural products and foodstuffs intended for export to the Community under the rules set out in the said Article 11; (b) the rules of production applied in the third country, viz.: - the basic principles as set out in Annex I to Regulation (EEC) No 2092/91, - the products authorized for use during the agricultural production stage, namely plant protection products, detergents, fertilizers or soil improvement products, - the ingredients of non-agricultural origin authorized in processed products, and the processes and treatments authorized during processing; (c) the rules on the inspection system and the organization of the implementation of this system in the third country: - the name of any authority responsible for inspection in the third country and/or the private bodies in charge of carrying out inspections, - detailed rules for inspections on agricultural holdings and in preparation units, and the penalties which may be imposed in the event of infringements, - the name(s) and address(es) of the authority or the body or bodies charged in the third country to issue certificates for imports into the Community, - the information needed on the organization of the monitoring of compliance with the rules governing production and the inspection system, including the issue of certificates. The name and the particulars of the authority responsible for the said monitoring, - the list of processing units and exporters to the Community; the number of producers and the area in cultivation, (d) If available, the on-the-spot examination reports established by independent experts on the effective implementation of the production rules and inspection rules mentioned under (b) and (c) above. 3. When examining an application for inclusion the Commission may request any further information needed to establish that the rules governing production and inspection in the third country are equivalent to those laid down in Regulation (EEC) No 2092/91, including the presentation of on-the-spot examination reports established by experts whose independence was recognized by the Commission. Furthermore, where necessary, the Commission may proceed to an on-the-spot examination by experts it designated. 4. The inclusion of a third country in the list in the Annex may be linked to the condition that regular on-the-spot examination reports established by independent experts be presented on the effective implementation of the production rules and inspection rules in the third country concerned. Moreover, where necessary, the Commission may organize an on-the-spot examination by experts it designates. 5. If, after a third country has been included in the list in the Annex, any changes are made to the measures in force in the third country or their implementation, that third country shall notify the Commission thereof. In the light of such information, a decision may be taken to amend the details of inclusion relating to the third country in the Annex or to withdraw the entry of that country, in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 2092/91; a similar decision may also be made where a third country has not supplied information required under this paragraph. 6. If, after a third country has been included in the list in the Annex, the Commission obtains may information raising doubts as to the actual implementation of the measures described, it may ask the third country concerned for any information required, including the presentation of on-the-spot examination reports established by independent experts, or it may proceed to enable on-the-spot examination by experts it designates. In the light of such information and/or reports, a decision may be made to suspend inclusion, in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 2092/91; a similar decision may also be made in cases where a third country has not supplied the information requested by the final date specified in the Commission's request or where a third country has not agreed to an on-the-spot investigation to establish compliance with the conditions for inclusion. Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 January 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 198, 22. 7. 1991, p. 1. ANNEX List of third countries referred to in Article 1